Citation Nr: 1003131	
Decision Date: 01/21/10    Archive Date: 02/01/10

DOCKET NO.  09-12 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, claimed as posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1996 to 
December 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) from a October 2007 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for PTSD.


FINDINGS OF FACT

1.  A September 2005 rating decision granted service 
connection for a psychiatric disability, classified as 
schizoaffective disorder.

2.  The psychiatric manifestations of the Veteran's PTSD are 
not clearly distinguishable from his service-connected 
schizoaffective disorder.  


CONCLUSION OF LAW

The Veteran's claim for service connection for PTSD 
encompasses the same symptomotology of and cannot be 
separated from his service-connected schizoaffective 
disorder.  His claim for service connection for PTSD is 
therefore moot, as service connection for a psychiatric 
disability has already been established.  The appeal is 
therefore dismissed.  38 U.S.C.A. §§ 7105(d) (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The scope of a mental health disability claim includes any 
mental disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and 
the other information of record.  Clemons v. Shinseki, 23 
Vet. App. 1 (2009).  Additionally, when it is not possible to 
separate the effects of service-connected and non-service-
connected disabilities, such effects should be attributed to 
the service-connected condition.  Mittleider v. West, 11 Vet. 
App. 181, 182 (1998).  Finally, it is important to recognize 
that the Veteran may not be entitled to be doubly compensated 
for the same disability.  The evaluation of the same 
disability under various diagnoses is to be avoided, as is 
the evaluation of the same manifestation under different 
diagnoses.  38 C.F.R. § 4.14 (2009); Amberman v. Shinseki, 
570 F.3d 1377 (Fed. Cir. 2009).

At the outset, the Board finds that the Veteran's claim of 
entitlement to service connection for PTSD is moot because 
the Veteran has already been service-connected for a 
psychiatric disorder that encompasses the manifestations of 
his current PTSD.  Absent evidence of a mental disability 
with distinct symptomotolgy from his service-connected 
schizoaffective disorder, consideration of service connection 
for a psychiatric disorder, claimed as PTSD, is not 
warranted.  Such an action would amount to impermissible 
pyramiding.  38 C.F.R. § 4.14 (2009).  VA is prohibited from 
awarding disability benefits for two separate diagnoses that 
produce the same manifestations of a disability.  

Further, a worsening of the Veteran's mental condition is 
accounted for in the rating schedule for mental disabilities, 
which pertains to the manifestations of the Veteran's 
schizoaffective disorder, including his anxiety, panic 
attacks, and other symptomotology and should be rated 
accordingly.  Therefore, because the Veteran's claim for 
service connection for a psychiatric disorder, claimed as 
PTSD, has been determined to be already accounted for in the 
June 2005 award of service connection for schizoaffective 
disorder, it must necessarily be dismissed.  38 C.F.R. 
§ 4.130, Diagnostic Code 9211 (2009).

By way of history, in April 2004, while in service, the 
Veteran was hospitalized for approximately two weeks due to 
strong suicidal ideation and a nervous breakdown.  His 
admitting and discharge diagnosis was major depression, 
recurrent episode, and continuous alcohol abuse.  In August 
2004, he was evaluated by the medical board to determine 
whether he was fit for further service.  At that time, he 
reported a history of auditory hallucinations.  Since the age 
of sixteen, he had been hearing voices that were becoming 
louder and more persuasive.  He would have to abide by the 
voices, and they would instruct him to do harmful tasks.  He 
stated that the voices became louder after he joined the 
army, causing him to drink daily.  The voices eventually made 
him believe that he was being persecuted and that he had 
special powers to read other people's minds and sense their 
motives.  He stated that the stress of the army made his 
auditory hallucinations worse.  After completing a 
comprehensive psychiatric evaluation, the Veteran was 
diagnosed with schizoaffective disorder, unipolar type.  The 
Veteran separated from service in December 2004, due to his 
psychiatric disability.  
 
In March 2005, the Veteran underwent a VA psychiatric 
examination.  In June 2005, the examiner determined that 
based upon evaluation of the Veteran and review of the claims 
file, including the Veteran's service medical records, the 
most appropriate diagnosis for the Veteran was 
schizoaffective disorder.  In so concluding, the examiner 
explained that the Veteran's symptoms of auditory 
hallucinations, and his history of depressive symptoms and 
paranoia, met the criteria of schizoaffective disorder with 
unipolar depression as contained in DSM-IV.

In September 2005, the Veteran was granted service connection 
for schizoaffective disorder and assigned a 30 percent 
disability rating, effective December 18, 2004, the day after 
he separated from service.  

The remainder of the post-service VA treatment records 
reflect treatment primarily for schizoaffective disorder.  
These records reflect ongoing auditory hallucinations, panic 
attacks, anxiety, restlessness, and an inability to sleep.

The Veteran now claims that he has a separate mental 
disability, PTSD, for which he should receive service 
connection.  Specifically, the Veteran contends that while 
stationed in Kosovo, he experienced two traumatic events 
while on dispatch runs with the Marines.  One event occurred 
when a marine was doused with gasoline and set on fire.  The 
other event occurred when his truck was ambushed, he 
participated in hand-to-hand combat to protect himself, and 
he was taken hostage and interrogated for a number of hours.  
The Veteran contends that those events cause him to 
experience PTSD symptoms, manifested by flashbacks, 
nightmares, panic attacks, and daily anxiety.  

In August 2006, the Veteran's VA psychiatrist submitted a 
statement that he had treated the Veteran for schizoaffective 
disorder, bipolar type; PTSD; and generalized anxiety 
disorder since November 2005.  The psychiatrist stated that 
the Veteran continued to suffer from derogatory auditory 
hallucinations and low mood states.  The Veteran had reported 
the recent suicide of a friend who had been involved in the 
ambush that he had experienced while stationed in Kosovo, and 
that experience had worsened his PTSD.  VA treatment records 
reflect that in July 2006, the Veteran reported having 
nightmares and loss of sleep related to memories of the 
ambush in Kosovo.  Other than the August 2006 letter, post-
service treatment records do not demonstrate that the Veteran 
carries a diagnosis of PTSD or on what facts such a diagnosis 
was based upon.  

Significantly, in this case, the Veteran's VA mental health 
treatment records do not reflect that the Veteran's PTSD 
symptomotology, consisting of nightmares and flashbacks 
related to the ambush in Kosovo, differ from the 
symptomotology of his schizoaffective disorder, which is 
manifested by auditory hallucinations, confusion, restless 
and sleepless nights, anxiety, paranoia, depression, and 
panic attacks.  Specifically, the Veteran's psychiatrist has 
not made a distinction between his PTSD and his service-
connected schizoaffective disorder.  In fact, it should be 
stated that his service-connected psychiatric disorder, 
classified as schizoaffective disorder, encompasses other 
related mental disorders, including anxiety, bipolar 
disorder, and depression.  It necessarily follows that the 
Veteran's PTSD symptoms, too, would be accounted for in his 
already service-connected psychiatric disorder, classified as 
schizoaffective disorder.  Therefore, absent a clear 
distinction between the Veteran's current PTSD symptoms, 
service connection for a psychiatric disability, claimed as 
PTSD, is moot, as such an award would be duplicative of his 
already service-connected psychiatric disorder.

Based upon a review of the record, and absent evidence to the 
contrary, the Board finds that the Veteran's service-
connected schizoaffective disorder and his PTSD are 
manifested by overlapping symptomotology, with no clear 
distinction between the two diagnoses.  Therefore, service 
connection for PTSD in this case is not moot, as such an 
award would amount to impermissible pyramiding, and is 
considered within the psychiatric disorder for which the 
Veteran has already established service connection.  38 
C.F.R. § 4.14 (2009), 4.130 DCs 9201-9440.  

Therefore, the Board finds that the claim of entitlement to 
service connection for a psychiatric disorder, claimed as 
PTSD, must be dismissed as moot because service connection 
has already been established for a psychiatric disorder, 
classified as schizoaffective disorder, and the Veteran is 
rated upon the psychiatric symptomatology shown, which cannot 
be distinguished between his many psychiatric diagnoses.  38 
U.S.C.A. § 7105 (West 2009).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in July 2006, November 2006, 
and November 2008, and a rating decision in October 2007.  
These documents discussed specific evidence, the particular 
legal requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decision.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notice provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notice has not affected the fairness of the 
adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Thus, VA has satisfied its duty to notify the appellant in 
the February 2009 statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.

ORDER

As service connection for a psychiatric disorder is already 
in effect, the appeal on the issue of entitlement to service 
connection for a psychiatric disorder, claimed as 
posttraumatic stress disorder, is dismissed



____________________________________________
Harvey P. Roberts 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


